933 So. 2d 41 (2006)
Jeffrey LASTER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-524.
District Court of Appeal of Florida, Second District.
May 12, 2006.
James Marion Moorman, Public Defender, and Alisa Smith, Assistant Public Defender, Bartow, for Appellant.
*42 Charles J. Crist, Jr., Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
SALCINES, Judge.
Jeffrey Laster entered a plea of nolo contendere to the charge of delivery of cocaine and reserved his right to appeal the denial of his dispositive motion to suppress. We affirm.
We hold that the search of Laster's person was consistent with the requirements of the Fourth Amendment to the United States Constitution but was unlawful under the Florida Strip Search statute, section 901.211, Florida Statutes (2003). However, as we held in Jenkins v. State, 924 So. 2d 20 (Fla. 2d DCA 2006), Laster is not entitled to have the fruits of the search suppressed. Accordingly, we affirm the judgment, the sentence, and the denial of the motion to suppress.
As in Jenkins, we certify that our decision is in direct conflict with D.F. v. State, 682 So. 2d 149 (Fla. 4th DCA 1996).
Affirmed; conflict certified.
KELLY and WALLACE, JJ., Concur.